DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to a Request for Continued Examination dated May 16, 2022.  Claims 1, 4, 8, 11, 15 and 18 have been amended.  Claims 6, 13 and 20 are canceled.  Claims 1-5, 7-12 and 14-19 are pending.  All pending claims are examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
101 Rejection Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed to be novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).  
Taking the broadest reasonable interpretation, the invention is directed to a method of organizing human activity whereby transaction details are exchanged between transacting parties or sources as part of the transaction processing which involves authentication of the parties.   
Applicant argues the claimed invention is not a method of organizing human activity or a mental process.  However “ In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)1 –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / p.52.
According to Applicant’s specification, 
The invention is directed to payment transaction process in in which there is an authentication of resources (App. Spec. para. 0002 – Virtualization of resources that “intercepts payment instruments entered into any resource transfer terminal, system, or environment, and replaces the payment instrument information with a surrogate value or a virtual token. This virtual token is used just as if it were the real payment instrument to support resource transfers and facilitates reporting without interrupting day-to-day operations. Virtualization of resources keeps unsecured payment instrument information and other personal data from entering a resource transfer terminal, system, or environment. However, to maintain the integrity of the virtual resource, resource transfer terminals often require re-authentication of the virtual resources being used to execute resource transfers with the resource transfer terminal”)… (see also paras. 0023-0027).

The present invention provides the functional benefit of streamlining the re-authentication of the virtual resource to reduce the amount of time required to process the authentication and authorization of the use of the virtual resource. In this regard, embodiments of the present invention include conditions and/or limits on the use of the virtual resource to execute resource transfers with the resource transfer terminals. When a condition associated with the virtual resource is met, the present invention receives an indication from the resource transfer terminal indicating as such. This indication triggers an initiation of a re-authentication protocol to transmit a one-time passcode to the user, made accessible via a mobile application associated with the resource transfer terminal. The present invention may then require the user to reproduce the one-time passcode accurately. Once the one-time passcode is validated (i.e., the one-time passcode is validated), the present invention may then re-authenticate the virtual resource for continual use (para. 0028)…

 “the process flow includes automatically initiating a virtual resource re-authentication protocol in response to determining that the one or more resource usage metrics meets the one or more conditions associated with the use of the virtual resource to execute the one or more resource transfer requests at the resource transfer terminal. In some embodiments, the system may be configured to initiate the virtual resource reauthentication protocol in response to receiving a triggering notification from the resource transfer terminal. In some other embodiments, in response to determining that the one or more resource usage metrics meets the one or more conditions, the system may be configured to transmit a notification to the resource transfer terminal indicating that the virtual resource requires re-authentication. In response, the system may be configured to electronically receive, from the resource transfer terminal, a notification authorizing the initiation of the virtual resource re-authentication protocol. Once authorized, the system may be configured to initiate the virtual resource re-authentication protocol.” (App. Spec. para. 0057)

These steps describe the steps a person would take to determine if a particular transaction request meets the predefined criteria for authenticating resources to be applied to a transaction.  The next step is to determine if the claims recite additional, elements that integrate the judicial exception into a practical application.  
1. A system for dynamically re-authenticating a virtual resource, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to:
electronically receive, from a resource transfer terminal, an indication that a user has initiated an execution of one or more resource transfer requests using a virtual resource, wherein the indication comprises information associated with the virtual resource, wherein the virtual resource is authenticated to execute the one or more resource transfer requests;
determine one or more resource usage metrics associated with the virtual resource based on at least the information associated with the virtual resource;
determine one or more conditions associated with the use of the virtual resource to execute the one or more resource transfer requests at the resource transfer terminal;
determine that the one or more resource usage metrics meets the one or more conditions associated with the use of the virtual resource to execute the one or more resource transfer requests at the resource transfer terminal;
determine that the virtual resources requires re-authentication based on at least determining that the one or more resources usage metrics meets the one or more conditions associated with the use of the virtual resource to execute the one or more resource transfer requests at the resource transfer terminal;
automatically trigger a virtual resource re-authentication protocol in response to determining that
the virtual resource acquires re-authentication
transmit, using the virtual resource re-authentication protocol, control signals configured to cause a computing device associated with the user, to initiate a mobile application to display [[,]]
an authentication request to re-authenticate the virtual resource;
electronically receive, from the computing device associated with the user, an authentication response from the user in response to the authentication request; validate the authentication response received from the user; and 
re-authenticate the virtual resource based on at least validating the authentication response received from the user.
reset the one or more resource usage metrics associated with the virtual resources in response to re-authenticating the virtual resource; and authorize the execution of one or more resource transfer requests using the virtual resource”

The additional elements beyond the abstract idea is the processing device, electronically, terminal and computing device which are described at a high level of generality (App Spec. para. 0032-0036;).  where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this evaluating of a reauthentication request such that it reduces the amount of time required to process the authentication and authorization of the use of the virtual resource (App. Remarks p. 2), absent is any support for a similar improvement.  In particular, absent is any support for How the automatically triggering of a protocol streamlines the reauthorization of a virtual resource to reduce the amount of processing time and use of the virtual resources amounts to an improvement. 
The claims as recited seem to suggest no more than automating the process of determining if a request meets predefined criteria for reauthentication of the virtual resource.
The next step is to identify any additional limitations beyond the judicial exception.  The only additional elements are processing device, electronically, terminal and computing device which are disclosed in the specification at a high degree of generality (as generic computer components - see App Spec. paras. 0030-0036) and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component. 
Likewise the dependent claims 2-5,7, 9-12, 14 and 16-19 are rejected under 35 U.S.C. § 101.  For example, claim 2-5 and 7 
2.    The system of claim 1, wherein the at least one processing device is further configured to: determine that the one or more resource usage metrics meets the one or more conditions associated with the use of the virtual resource to execute the one or more resource transfer requests at the resource transfer terminal indicating that the virtual resource requires reauthentication; and transmit a notification to the resource transfer terminal indicating that the virtual resource requires re-authentication.
3.    The system of claim 2, wherein the at least one processing device is further configured to: electronically receive, from the resource transfer terminal, an indication to initiate the virtual resource re-authentication protocol; and initiate the virtual resource re-authentication protocol in response to receiving an indication from the resource transfer terminal.
4.    The system of claim 1, wherein the at least one processing device is further configured to: transmit, using the virtual resource re-authentication protocol, control signals configured to cause a computing device associated with the user, the authentication request to re-authenticate the virtual resource, wherein transmitting further comprises:
initiating [[a]] the mobile application associated with the resource transfer terminal on the computing device of the user, wherein the mobile application associated with the resource transfer terminal is installed on the computing device of the user; and transmitting, via a user interface of the mobile application associated with the resource transfer terminal, the authentication request to re-authenticate the virtual resource.
5.    The system of claim 4, wherein the at least one processing device is further configured to: electronically receive, via the user interface of the mobile application associated with the resource transfer terminal, the authentication response from the user in response to the authentication request.
7. (Original) The system of claim 1, wherein the one or more conditions associated with the use of the virtual resource to execute the one or more resource transfer requests at the resource transfer terminal comprises at least number of instances that the virtual resource has been used to execute the one or more resource transfer requests, an aggregate amount of funds used to execute the one or more resource transfer requests using the virtual resource, and a geographic location associated with the use of the virtual resource when used to execute the one or more resource transfer requests.
describe different types of conditions for and through which initiating a re-authorization request is executed and the types of and responses to the request.  received.  These recite steps at a high level of generality and performed in a conventional manner and therefore do not integrate the abstract idea into a practical application or provide an inventive concept. 
Independent claims 1, 8 and 15 are rejected under 35 U.S.C. § 101 including claims 2-5, 7, 9-12, 14 and 16-19  which fall with claims 1, 8 and 15.  Therefore, claims 1-5, 7-12 and 14-19 are not patent eligible under 35 USC 101. Therefore, the claim is not patent eligible under 35 USC 101.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Independent Claim 1, which is illustrative of the independent claims including 8 and 15 recites: 
“1. A system for dynamically re-authenticating a virtual resource, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to:
electronically receive, from a resource transfer terminal, an indication that a user has initiated an execution of one or more resource transfer requests using a virtual resource, wherein the indication comprises information associated with the virtual resource, wherein the virtual resource is authenticated to execute the one or more resource transfer requests;
determine one or more resource usage metrics associated with the virtual resource based on at least the information associated with the virtual resource;
determine one or more conditions associated with the use of the virtual resource to execute the one or more resource transfer requests at the resource transfer terminal;
determine that the one or more resource usage metrics meets the one or more conditions associated with the use of the virtual resource to execute the one or more resource transfer requests at the resource transfer terminal;
determine that the virtual resources requires re-authentication based on at least determining that the one or more resources usage metrics meets the one or more conditions associated with the use of the virtual resource to execute the one or more resource transfer requests at the resource transfer terminal;
automatically trigger a virtual resource re-authentication protocol in response to determining that
the virtual resource acquires re-authentication
transmit, using the virtual resource re-authentication protocol, control signals configured to cause a computing device associated with the user, to initiate a mobile application to display [[,]]
an authentication request to re-authenticate the virtual resource;
electronically receive, from the computing device associated with the user, an authentication response from the user in response to the authentication request; validate the authentication response received from the user; and 
re-authenticate the virtual resource based on at least validating the authentication response received from the user.
reset the one or more resource usage metrics associated with the virtual resources in response to re-authenticating the virtual resource; and authorize the execution of one or more resource transfer requests using the virtual resource”

The invention as claimed recites an abstract idea of transaction processing, a method of organizing human activity, whereby transaction details are exchanged between transacting parties or sources.   It can also be considered a mental process practically with the human mind since it entails making evaluations of data albeit with the help of a computer.
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. processing device, computing device see App. specification, paras. 0031-0036).  This recited abstract idea is not integrated into a practical application.  In particular, the claim only recites generic computer components (e.g. computing device) for transmitting or and receiving data.  
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. computing device) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Further, the dependent claims 2-7, 9-14 and 16-20 for example, recite additional details about the conditions under which the authentication request is evaluated, however the recited abstract idea is not integrated into a practical application. In particular, the claims only recite generic computer components (e.g. general purpose computer systems) to evaluate the submitted data based on predefined conditions.  
The dependent claims provide additional descriptions of the components of the claimed invention in a manner that merely refines and further limits the abstract idea of independent claims 1 and does not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. 
None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the dependent claims are patent-ineligible.  
In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-9 are not patent eligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interval Licensing, 896 F.3d at 1344–45 (concluding that ‘‘[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,’’ observing that the district court ‘‘pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.’’);  Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (finding the concept of ‘‘voting, verifying the vote, and submitting the vote for tabulation,’’ a ‘‘fundamental activity’’ that humans have performed for hundreds of years, to be an abstract idea); 
        In re Smith, 815F.3d 816, 818 (Fed. Cir. 2016) (concluding that ‘‘[a]pplicants’ claims, directed to rules for conducting a wagering game’’ are abstract).
        14 If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir . 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S.at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20 - –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019